                   Case 1:19-cr-00926-JMF Document 30 Filed 09/17/20 Page 1 of 2




                                                  Law Office of
                                             SAMUEL GREGORRY
                                            16 Court Street, Suite 2008
                                               Brooklyn, NY, 11241
                                            Telephone: 718-222-2992
                                             Facsimile: 718-222-2889
                                              www.samgregory.com

         Admitted in NY and NJ
                                                                                        September 15, 2020

         VIA ECF

         The Honorable Jesse M. Furman
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007


                                Re: United States v. Amado
                                    Docket # 19 Cr 926

         Dear Judge Furman,
               Please be advised that I am requesting that Mr. Amado’s case which is on for September
         24th be scheduled one hour earlier. It is on for 2pm. I ask that it be heard at 1:00pm. The reason
         for this request is simply that I made an error in my schedule. AUSA Vogel consents to this
         application. I apologize to this Court for any inconvenience.

                                                                      Respectfully submitted,
Application GRANTED. The time for sentencing in this matter,
scheduled for September 24, 2020, is changed from 2:00 p.m.
                                                            By:       //Samuel Gregory//
to 12:45 p.m. in Courtroom 1105 of the Thurgood Marshall
Courthouse, 40 Centre Street, New York, New York. The Clerk           Law Office of Samuel Gregory
of Court is directed to terminate Doc. #29. SO ORDERED.               16 Court Street, Suite 2008
                                                                      Brooklyn, New York
                                                                      Tel: 718-222-2992/718-360-6243
                                                                      Fax: 718-222-2889
                                                                      Email: Sam@samgregory.com

                     September 17, 2020                               Attorney for Ruben Amado

         Cc: The Hon. Jesse M. Furman (by ECF)
         Clerk of Court (JMF) (by ECF)
         Counsel for the Government (by ECF)
Case 1:19-cr-00926-JMF Document 30 Filed 09/17/20 Page 2 of 2
